DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 12-13, 15, 17, 19-21, and 23-25 are still pending in this Application. 
Priority
This Application is a national stage entry of PCT/GB2018/052173 , International Filing Date: 07/30/2018 claims foreign priority to 1712252.4 , filed 07/31/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Some suggested titles ae as follows:
	“Network Management for Smart grids”
	 “Network Management for Managing Power Networks” (see 0001)
	“Network Management for controlling Producing and/or Consuming Devices In An Electricity Network” (suggested based on GB 2476396).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 recites “the requests or objectives may be indicative” . The term “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For purposes of Examination this limitation will be interpreted as “the requests or objectives are indicative”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-13, 19-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 20160028235 cited in IDS).
	As per claim 1, Sun teaches a distributed and decentralized control system for a power network (see Fig. and Fig. 2 and [0036] “…Such realization allows providing decentralized determination of the reactive power. Such realization also allows decentralizing of making the decisions for generating the requested amount of the reactive power as described below”), the control system comprising:
	at least one monitoring device or constraint controller for monitoring, determining or measuring at least one parameter of one or more points on the power network (see Fig. 2 monitoring controllers 220, 230, 240; also, see [0033] “…the power distribution system can include a set of monitoring controllers for detecting the violation.…”; also, see [0034] “three additional monitoring controllers, including one monitoring controller 220 for monitoring voltages on the monitored bus M.sub.2-UP located upstream of the DER controller, and two monitoring controllers 230 and 240 for monitoring voltages on the buses M.sub.2-DN1, and M.sub.2-DN2 located downstream of the DER controller”); and
	one or more device controllers for controlling at least one device connected or connectable to the power network (see Fig. 2 DER controller; also, see [0034] “The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”);
	wherein the at least one monitoring device or constraint controller is configured to broadcast or transmit a request or objective that depends on the parameter or a condition of the one or more points on the power network derived therefrom (see [0016] “compensate the voltage violation on the monitored bus using equivalent impedances of a path of the power distribution system between the substation transformer and the monitored bus and a shift of phase angle on the path and transmits the amount of reactive power to the DER controller; wherein the DER controller aggregates the requests for the reactive power received from the monitoring controllers in the cluster, requests the set of the DERs to generated the reactive power, and transmits residue of the reactive power to a neighboring DER controller, wherein the residue of the reactive power is determined based on the aggregated requests and capacity of the DERs in the set of DERs to generate the reactive power; also, see [0033-0034] “Each monitoring controller is communicatively connected to one DER controller forming a set of clusters of the monitoring controllers connected to the same DER controller. In some embodiments, the DER controller can be a monitoring controller. Conversely, the monitoring controller is not a DER controller and can communicate with the DERs only through the DER controller of its cluster. [0034] FIG. 2 shows an example of a cluster of the DER controller 210 of the DER bus DG.sub.2. In addition to the DER controller 210 and the DERs connected to the DER controller, the cluster includes three additional monitoring controllers, including one monitoring controller 220 for monitoring voltages on the monitored bus M.sub.2-UP located upstream of the DER controller, and two monitoring controllers 230 and 240 for monitoring voltages on the buses M.sub.2-DN1, and M.sub.2-DN2 located downstream of the DER controller. The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster” ); and 
	 the one or more device controllers are configured to retrieve or receive the broadcast or transmitted request or objective and to implement logic to determine a control action for the at least one device at least partially based on the request or objective (see [0033-0034] “…The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”);
	such that the monitoring, determining and measuring of the parameters of the one or more points on the power network is physically and logically decoupled or separated from the control of the devices (see Fig. 1 and 2 the monitoring, determining and measuring is separated from the control of the devices since the monitoring device and the device controller are in different places and because the device/DER controller is the one that controls the devices (loads and/or generators); also, see [0011] “the monitoring controller is not a DER controller and can communicate with the DERs only through the DER controller of its cluster”; also, see [0033]).
	As per claim 2, Sun teaches the control system of claim 1, Sun further teaches 
wherein the at least one point on the network is a constraint point (see Fig. 2 constraints points are defined and interpreted as locations on the networks where the parameters are breachable or where sensor are located. Thus, Sun teaches monitoring devices 210, 230, and 240 on constraint points on the electrical network; also, see [0047]).
	As per claim 3, Sun teaches the control system according to claim 1, Sun further teaches wherein the device controller is configured to determine the control action and/or how to control the at least one device based on the request or objective, one or more other requests or objectives received from at least one other of the monitoring devices and a condition of the at least one device (see Fig. 7 and ] “In some embodiments, each monitoring controller in the cluster of the DER controller determines an amount of reactive power required to compensate the voltage violation on the monitored bus and requests the DERs of the cluster to compensate for the voltage violations. The DER controller aggregates the requests for the reactive power received from the monitoring controllers in the cluster, requests the corresponding DER to generated the reactive power, and transmits residue of the reactive power to neighboring DER controllers, wherein the residue of the reactive power is determined as amount of the aggregated requests that are over the capacity/condition of the at least one device of the corresponding DER to generate the reactive power”; also, see [0066] capacity/condition of the at least one device/DER; also, see [0078]).
	As per claim 4, Sun teaches the control system according to claim 1, Sun further teaches wherein the request or objective specifies one or more of: reducing the value of the at least one parameter of the one or more points on the power network, increasing the value of the at least one parameter of the one or more points on the power network, releasing control of at least one of the devices, and/or fail safe or other safe condition (see 0047 “FIG. 5 shows a block diagram of an exemplar monitoring controller 500. The monitoring controller 500 includes a sensor 510 for measuring the voltage on the bus 550 for determining the voltage violation, a memory 520 for storing, e.g., equivalent impedances of a path of the power distribution system between the substation transformer and the bus, and a processor 530 for determining a shift of phase angle on the path and for determining an amount of reactive power required to compensate the voltage violation using the equivalent impedances and the shift of phase angle”; also, see [0050] “The monitoring controller 500 also includes a transmitter 540 for transmitting a request to provide the amount of reactive power into the power distribution system to compensate the voltage violation. In some embodiments, the transmitter 540 is a transceiver for both transmitting and receiving information. In various embodiments, the transmitter transmits the request to an upstream or downstream DER controller along the line segments of the power distribution system”; also, see [0051] request to compensate for the voltage violations).
	As per claim 5, Sun teaches the control system according to claim 1, Sun further teaches wherein the monitoring device or constraint controller is configured to implement a control algorithm for determining the condition of the point on the network from a plurality of possible conditions (see [0048] “The sensor 510 can be configured to measure the voltage on a phase of the bus 550 that is below or above a predetermined threshold. Additionally or alternatively, the sensor can measure the current voltage on the bus, and the processor 530 can determine the voltage violation by comparing the measure voltage with thresholds. The thresholds can be stored in the memory 520”).
	As per claim 6, Sun teaches the control system of claim 5, Sun further teaches wherein the monitoring device or constraint controller is configured to send different requests or objectives for different determined conditions and/or the requests or objectives may be indicative of a corresponding determined condition (see [0048] “The sensor 510 can be configured to measure the voltage on a phase of the bus 550 that is below or above a predetermined threshold. Additionally or alternatively, the sensor can measure the current voltage on the bus, and the processor 530 can determine the voltage violation by comparing the measure voltage with thresholds. The thresholds can be stored in the memory 520”; also, see [0050-0051] “the monitoring controller 500 also includes a transmitter 540 for transmitting a request to provide the amount of reactive power into the power distribution system to compensate the voltage violation…”; these paragraphs  indicates that the requests are indicative of different requests suggesting indicating amounts to be compensated; also, see and [0076]).
	As per claim 7, Sun teaches the control system according to claim 1, Sun further teaches wherein the request or objective is for the one or more points on the network and does not specify an operation or target parameter value for the at least one device that is connected or connectable to the power network (see [0048] “The sensor 510 can be configured to measure the voltage on a phase of the bus 550/one constraint point that is below or above a predetermined threshold. Additionally or alternatively, the sensor can measure the current voltage on the bus, and the processor 530 can determine the voltage violation by comparing the measure voltage with thresholds. The thresholds can be stored in the memory 520”; also, see [0050-0051] “the monitoring controller 500 also includes a transmitter 540 for transmitting a request to provide the amount of reactive power into the power distribution system to compensate the voltage violation… The DER controller aggregates the requests for the reactive power received from the monitoring controllers in the cluster, requests the corresponding DER to generated the reactive power, and transmits residue of the reactive power to neighboring DER controllers,”; these paragraphs indicates that the requests are sent to the DER controllers and the monitoring device does not command or specify an operation for the at least one device (load or generator). It is the DER controller that controls the operation of the at least one device based on the suggested request; also, see [0076] and 0078).
	As per claim 8, Sun teaches the control system according to claim 1, Sun further teaches wherein the device controller is configured to receive requests or objectives from a plurality of different monitoring devices or constraint controllers for corresponding different points on the power network and arbitrate and/or otherwise take into account the requests or objectives from the plurality of different monitoring devices or constraint controllers in determining the control action for the at least one device (see [0050-0051] and [0076] “FIG. 7 shows a block diagram of the information exchange for the DER controller 710 of the DER bus DG.sub.2. The controller 710 starts the iterative process upon receiving requests 745 for the reactive power from the monitoring controllers 740 of monitored buses DG.sub.2, M.sub.2-UP, M.sub.2-DN1, and M.sub.2-DN2, sensing the voltage violation. During the iterations, the controller 710 also can receives information about their shares of residual reactive powers from controllers 720, 722, and 724 of its neighboring DER buses DG.sub.1, DG.sub.4, and DG.sub.5, and sends information about its share of residual reactive powers to the controllers 720, 722, and 724 of its neighboring DER buses DG.sub.1, DG.sub.4, and DG.sub.5. When the given number of iterations reached, the controller 710 sends a command to a DER 730 of the DER buses DG.sub.2 with the total demand of the reactive power, which can include the portion of the request 745 and portions of the requests received from the controllers 720, 722, and 724”; also, see [0078]).
	As per claim 10, Sun teaches the control system according to claim 1, Sun further teaches wherein the device controller is configured to determine which of the at least one devices to control and/or how to control the at least one device associated with the device controller based on a policy or control strategy that specifies which devices to control and/or how and/or when to control the devices (see [0065-0066] and [0078-079] “…or a bus connected with DERs, the amount of the reactive power determined at the DER controller is allocated among each DER that connected to the bus. In some embodiments, the request for the reactive power is sent only to controller of one, e.g., a leading, DER, and the DERs interact among themselves and through iterations allocate the reactive power to each DER according to their capacities…).
	As per claim 12, Sun teaches the control system according to claim 1, Sun further teaches wherein the at least one device is at least one device that has an effect greater than a predetermined minimum effect on the one or more points on the power network (see 0068 “Some embodiments are based on another realization that, in a power distribution system, the voltage violations on the buses are more effectively corrected by the reactive power sources close to the buses with violations, and the farther the source from the buses with violations, the less effective the source corrects the voltage violations. Thus, the commonly used distributed control strategy, i.e. even splitting strategy that allocates the total demand among participating parties evenly or proportional to their capacities, is not well suitable for reactive power coordination between DER buses. Instead, some embodiments of the invention allocate the total demand more favorable to the DERs of the DER-buses that are closer to the monitored buses required the reactive power”; also, see page 9 claim 7 “requesting the DER controller closest to the monitored bus to provide the reactive power to compensate the voltage violation”).
	As per claim 13, Sun teaches the control system according to claim 1, Sun further teaches wherein the at least one monitoring device or constraint controller is physically separated, remote and distinct from the one or more device controllers (see Fig. 2 monitoring controller 230 is separated, remote from device controller 210; also, [0011] “the monitoring controller is not a DER controller and can communicate with the DERs only through the DER controller of its cluster”; also, see [0033]).
	As per claim 19, Sun teaches the control system according to claim 1, Sun further teaches wherein the one or more device controllers are configured to determine the control actions without to a model of the full network (since each device/DER controller is provided with logic to determined how to control the devices (load and/or generators), the, it does not use a full network model. Also, see [0068] “The DER controllers regulate the reactive power provided by the DERs based on the local measured voltages on its monitored buses, and communications with neighboring DER controllers located upstream and downstream from the DER controller”).
	As per claim 20, Sun teaches A power network comprising the control system of claim 1 (see claim 1 above), and at least one device receiving power from or providing power to the power network (see [0034] “The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”), the at least one device being controlled or controllable by the device controller of the control system (see [0034] “The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”).
	As per claim 21, Sun teaches a monitoring device or constraint controller for monitoring, determining or measuring at least one parameter of one or more points on a power network, the monitoring device or constraint controller comprising (see Fig. 2 monitoring controllers 220, 230, 240; also, see [0033] “…the power distribution system can include a set of monitoring controllers for detecting the violation.…”; also, see [0034] “three additional monitoring controllers, including one monitoring controller 220 for monitoring voltages on the monitored bus M.sub.2-UP located upstream of the DER controller, and two monitoring controllers 230 and 240 for monitoring voltages on the buses M.sub.2-DN1, and M.sub.2-DN2 located downstream of the DER controller”), and/or being configured to receive data from, one or more data providing sensors for measuring or monitoring the one or more points on the power network (see [0015] “a monitoring controller for monitoring a voltage violation on a monitored bus of a power distribution system, including a sensor for measuring a voltage at the monitored bus”; also, see Fig. 5 and [0047-0048]);
	the data comprising values of the one or more parameters and/or the monitoring device or constraint controller being configured to determine the values of the one or more parameters from the data (see [0015] “a monitoring controller for monitoring a voltage violation on a monitored bus of a power distribution system, including a sensor for measuring a voltage at the monitored bus”; also, see Fig. 5 and [0047-0048]);	
	wherein the monitoring device or constraint controller is configured to determine a request or objective based on the values of the one or more parameters and/or a condition of the one or more points on the power network derived therefrom, and to broadcast or transmit the request or objective (see [0016] “compensate the voltage violation on the monitored bus using equivalent impedances of a path of the power distribution system between the substation transformer and the monitored bus and a shift of phase angle on the path and transmits the amount of reactive power to the DER controller; wherein the DER controller aggregates the requests for the reactive power received from the monitoring controllers in the cluster, requests the set of the DERs to generated the reactive power, and transmits residue of the reactive power to a neighboring DER controller, wherein the residue of the reactive power is determined based on the aggregated requests and capacity of the DERs in the set of DERs to generate the reactive power; also, see [0033-0034] “Each monitoring controller is communicatively connected to one DER controller forming a set of clusters of the monitoring controllers connected to the same DER controller. In some embodiments, the DER controller can be a monitoring controller. Conversely, the monitoring controller is not a DER controller and can communicate with the DERs only through the DER controller of its cluster. [0034] FIG. 2 shows an example of a cluster of the DER controller 210 of the DER bus DG.sub.2. In addition to the DER controller 210 and the DERs connected to the DER controller, the cluster includes three additional monitoring controllers, including one monitoring controller 220 for monitoring voltages on the monitored bus M.sub.2-UP located upstream of the DER controller, and two monitoring controllers 230 and 240 for monitoring voltages on the buses M.sub.2-DN1, and M.sub.2-DN2 located downstream of the DER controller. The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”).
	As per claim 23, Sun teaches a device controller configured to (see Fig. 2 DER controller; also, see [0034] “The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”):
	receive or retrieve at least one request or objective that was broadcast or transmitted by one or more monitoring devices or constraint controllers (see [0016] “ [0033-0034] “…The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster” );
	determine a control scheme, action or command for controlling one or more devices connected to an power network based on the received request(s) or objective(s) (see [0034] FIG. 2 shows an example of a cluster of the DER controller 210 of the DER bus DG.sub.2. In addition to the DER controller 210 and the DERs connected to the DER controller, the cluster includes three additional monitoring controllers, including one monitoring controller 220 for monitoring voltages on the monitored bus M.sub.2-UP located upstream of the DER controller, and two monitoring controllers 230 and 240 for monitoring voltages on the buses M.sub.2-DN1, and M.sub.2-DN2 located downstream of the DER controller. The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”);
	and control the at least one devices based on the determined control scheme, action or command (see [0033-0034] “…The DER controller 210 adjusts the total amount of reactive powers of supplied by the DERs connected at the DER bus DG.sub.2 according to the voltage violations determined by the monitoring controllers of the cluster”).
	As per claim 24, Sun teaches a method of operating a distributed and decentralized control system for a power network (see Fig. 2 and fig. 4; also, see [0009] method; also, see Fig. and Fig. 2 and [0036] “…Such realization allows providing decentralized determination of the reactive power. Such realization also allows decentralizing of making the decisions for generating the requested amount of the reactive power as described below”)  the method comprising:
	monitoring, determining or measuring at least one parameter of one or more points on the power network using at least one monitoring device (see Fig. 2 monitoring controllers 220, 230, 240; also, see [0033-0034]);
	using the at least one monitoring device, broadcasting or transmitting a request or objective based and/or dependent on the at least one measured or monitored parameter and/or a condition of the one or more points on the power network derived therefrom (see [0016], [0033-0034]);
	retrieving or receiving the signal using the at least one device controller (see [0033-0034]); and 
	controlling the at least one device using one or more device controllers based on the request or objective (see [0016], [0033-0034; also, see claims 1 same rationale applies to each of the limitations of this claim, respectively).
 	As per claim 25, a computer program or computer program product provided on a non-transient computer readable medium, the computer program configured such that when run on a processing system (see Fig. 5 a processor and memory with a software to implement the steps of claim 24; also, see [0047-0049]) causes the processing system to implement the method of claim 24  (see claim 24 above, same rationale applies herein mutatis mutandis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20160028235) in view of Liebel (US 20150069845).
 	As per claim 9, Sun teaches the control system according to claim 1, but Sun does not explicitly teach wherein the request comprises a priority and the device controller is configured to determine how to control the at least one device associated with the controller at least partially based on the priority of the request and/or the priority of the one or more other requests received from the at least one other of the monitoring devices.
	However, Liebel teaches a system for balancing or controlling power on an electrical network comprising transmitting one or more requests, wherein the request comprises a priority and a device controller is configured to determine how to control the at least one device associated with the controller at least partially based on the priority of the request and/or the priority of the one or more other requests received from the at least one other of the monitoring device (see Figs. 3-4 monitoring device 31 assigns priority to requests signals based on the type of violation corresponding to a thresholds  [0060] and [0062]; also, see [0072] “, the monitoring device 31, on the one hand, registers the exceeding of the upper threshold and, on the other, determines the precise priority level of the exceeding and supplies this information to the command device 32. The command device 32 compares the priority level of the threshold violation with the information 34 on the priority class of the energy generator stored in the storage device 33 and then in the case of the presence of a switch-off signal S.sub.off--indicating the mere existence of a threshold violation--only generates a corresponding control signal S.sub.c, if the priority class read out corresponds to the priority level of the threshold violation. Since the measuring point 42 lies within the region of priority level 1 and the information 34 on the priority class of the energy generator indicates priority level 2, the command device 32 does not initiate any control action for the connected energy generator at the time of the measuring point 42”; also, see [0073] “…The comparison with the stored information 34 on the priority class of the connected energy generator carried out by the command device/controller device 32 now produces a match so that the command device 32 correspondingly issues a control signal S.sub.c for the energy generator, which prompts the latter to reduce the electric power stored in the electric energy supply grid..)
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sun’s to include wherein the request comprises a priority and a device controller is configured to determine how to control the at least one device associated with the controller at least partially based on the priority of the request and/or the priority of the one or more other requests received from the at least one other of the monitoring device as taught by Liebel in order to control de devices based on the priority accordingly (see 0070-0074).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20160028235) in view of Carlson (US 20160334848 cited in IDS).
	As per claim 15, Sun  teaches the control system according to claim 1, Sun further teaches wherein the at least one monitor (interpreted as the at least one monitor device) is configured to broadcast or transmit the request or objective over a communications network or bus and one or more or all of the device controllers are configured to receive the request or objective via the communications network or bus (see [0050] “transmitting a request to provide the amount of reactive power into the power distribution system to compensate the voltage violation… the transmitter transmits the request to an upstream or downstream DER controller along the line segments of the power distribution system”; also, see page 9 claim 14 the monitoring device transmits requests and the DER controller receives the requests. The communication networks is suggested as wireless communication). While Sun teaches or suggest a wireless network, Sun does not teach or suggest a bus as a network communication (this limitation is in the alternative. However, the Examinee is providing the following reference for purposes of compact prosecution and since the reference below teaches the limitations of claim 17 as well.
  	However, Carlson teaches a system comprising a communication network or a bus for broadcasting or transmitting message/requests over a communications network or bus and one or more or all of the device controllers are configured to receive the request or objective via the communications network or bus (see [0007] “…the network may comprise at least one of a wireless network, a wired network, or a power line network…”; also, see [0019] “….message bus… . Further, curtailment instructions configured to enable the real-time curtailment may be communicated with the power generation nodes via a message bus. In other words, the present disclosure may enable maintenance of a net behavior across an entire segment of a grid or of the entire grid itself in a real-time and decoupled manner. In some examples, curtailment may include causing a controllable energy generation system (e.g., a solar power generation node or the like) to produce less power than it is capable (i.e., an amount of power below the node's capability). Alternatively, or in addition, curtailment may be achieved by charging a battery (e.g., causing increased net load) or activating a controllable load (e.g., turning on a hot water heater or other load at the node; also, see [0023], [0028], [0029], [0042-0043]; also, some monitoring devices 212 transmit information to message bus queue/storage, see [0032]; also, see message queues receives and stores or publishes messages that are transmitted to controller devices 20 or PV, and 206).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sun’s invention to include a communication network or a bus for broadcasting or transmitting message/requests over a communications network or bus and one or more or all of the device controllers are configured to receive the request or objective via the communications network or bus as taught by Carlson in order to facilitate communications between assets and a queue server/storage (see [0042]).
	As per claim 17, Sun teaches the control system according to claim 15, Carlson further teaches wherein the communications network or bus comprises a request queue and the monitoring devices are configured to broadcast or transmit the request or objective by issuing the request or objective to the request queue (see Fig 4 the system used as subscribe/publish scheme that suggest a queue/storage toe receive/store messages and then publish them; also, see [0042] “The power management MBS as described herein, facilitates communication between the various entities (e.g., on-site devices, central control systems, distributed control systems, user interface systems, logging systems, third party systems etc.) in a distributed energy generation and/or storage deployment. The MBS operates according to a subscribe/publish model, with each respective device functioning as a subscriber and/or publisher, utilizing a topic of a message being communicated”; also, some monitoring devices 212 transmit information to message bus queue/storage, see [0032]; also, see message queues receives and stores or publishes messages that are transmitted to controller devices 20 or PV, and 206) and one or more or all of the device controllers are configured to retrieve and/or consume the requests or objectives from the request queue (see [0042] and [0043] “…Utilization of the power management MBS also serves to enhance the availability and visibility of the communicated information, because messages are published and hence available to all subscribing entities. Further details regarding the power management MBS are provided below in connection with FIG. 4….”; controller devices 206 and its PV controller receive or retrieve the message by subscription to the message bus system, see 0032 and 0038).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Sun-Carlson’s combination as taught above to include the communications network or bus comprises a request queue and the monitoring devices are configured to broadcast or transmit the request or objective by issuing the request or objective to the request queue and one or more or all of the device controllers are configured to retrieve and/or consume the requests or objectives from the request queue as taught by Carlson in order to in order to facilitate communications between assets and a queue server/storage (see [0042]) and enhance the availability and visibility of the information (see [0043] “utilization of the power management MBS also serves to enhance the availability and visibility of the communicated information, because messages are published and hence available to all subscribing entities. Further details regarding the power management MBS are provided below in connection with FIG. 4”).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Kolwalkar (US 20130073108) teaches a monitoring system comprising monitors (22 and 24) for generating requests for a controller device for controlling at least one device.
	  Itaya (US 20160172857)  teaches a monitoring system comprising monitors (8 and 10) for generating requests for a controller device (12) for controlling at least one device.
	Hawkins and Ansari also teach a monitoring system comprising monitors for generating requests for a controller device for controlling at least one device.		
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117